Al-Salihi v Upstate NY Comprehensive Clinical Competency Ctr. of Albany Med. Coll. (2017 NY Slip Op 05679)





Al-Salihi v Upstate NY Comprehensive Clinical Competency Ctr. of Albany Med. Coll.


2017 NY Slip Op 05679


Decided on July 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 13, 2017

Sweeny, J.P., Mazzarelli, Webber, Kahn, Kern, JJ.


100019/15 -2521

[*1]Farouk Al-Salihi, Plaintiff-Appellant,
vUpstate NY Comprehensive Clinical Competency Center of Albany Medical College, Defendant-Respondent.


Farouk Al-Salihi, appellant pro se.
Maynard, O'Connor, Smith & Catalinotto, LLP, Albany (Robert A. Rausch of counsel), for respondent.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered August 30, 2016, which, inter alia, granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly determined that defendant was entitled to immunity for its role in evaluating plaintiff's competency to engage in the practice of medicine (Education Law 6527[5]; Public Health Law 2805-m[3]; see Farooq v Coffey , 206 AD2d 879 [4th Dept 1994]; Dos v St. John's Episcopal Hosp., Smithtown , 199 AD2d 460, 461 [2d Dept 1993]).
M-2521 -  Farouk Al-Salihi v Upstate NY Comprehensive Clinical Competency Center of Albany Medical College
Motion for leave to file a supplemental appendix granted to the extent of allowing inclusion of material from the peer review process.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 13, 2017
CLERK